--------------------------------------------------------------------------------

Exhibit 10.67.12
 
PROMISSORY NOTE
 
$49,800,000.00
August 15, 2007

 
FOR VALUE RECEIVED, the eight (8) undersigned limited liability companies and
limited partnerships, having an address at 3131 Elliott Avenue, Suite 500,
Seattle, Washington 98121 (collectively, the “Borrower”), hereby jointly and
severally promise to pay to the order of CAPMARK FINANCE INC., a California
corporation, having an address at 116 Welsh Road, P. O. Box 809, Horsham, PA
19044, together with its successors and assigns or, if this Note has then been
endorsed “to bearer,” to the bearer of this Note (collectively the “Lender”), at
Lender’s said address or at such other place or to such other person as may be
designated in writing to Borrower by Lender, the principal sum of Forty-Nine
Million Eight Hundred Thousand and No/100 Dollars ($49,800,000.00) (the “Loan”),
together with interest on the unpaid balance thereof at the rate hereinafter set
forth. Capitalized terms used herein without definition shall have the meaning
given to such terms in the Loan Agreement (defined herein).
 
ON THE TERMS AND SUBJECT TO THE CONDITIONS which are hereinafter set forth:
 
Section 1.                Interest Rate.
 
1.1           Initial Note Rate.  Interest shall accrue on the outstanding
principal balance of the Loan from and after the date hereof (“Closing Date”) at
the rate of 7.31% per annum (“Initial Note Rate”).  If the Loan is funded on a
date other than the first (1st) day of a calendar month, Borrower shall pay to
Lender at the time of funding of the Loan an interest payment calculated by
multiplying (i) the number of days from and including the Closing Date to (and
including) the last day of the current month or by (ii) the Initial Note Rate
calculated based on a 360 day year and paid for the actual number of days
elapsed for any whole or partial month in which interest is being calculated.
 
1.2           Calculation Basis; Interest Accrual Period.  Interest on the
outstanding principal balance of the Loan shall be calculated utilizing a 360
day year and paid for the actual number of days elapsed for any whole or partial
month in which interest is being calculated.  The interest rate on the
outstanding principal balance hereof from time to time shall be adjusted on the
dates (each being a “Rate Adjustment Date”) described in this paragraph.  The
first Rate Adjustment Date shall be September 1, 2007, and subsequent Rate
Adjustment Dates shall fall on the first day of each subsequent one month
anniversary thereafter.  The first payment adjustment date shall be October 1,
2007, and subsequent payment adjustment dates shall fall on the first day of
each calendar month thereafter during the term of the Loan.  As used herein,
“Interest Accrual Period” shall mean the period beginning on the 1st day of a
month through the end of such month.
 
1.3           Default Interest Rate.  If Borrower fails to make any payment of
principal, interest or fees on the date on which such payment becomes due and
payable whether at maturity or by acceleration, or if an Event of Default (as
defined below) exists, the Note Rate then payable on the Loan shall immediately
increase to the Note Rate plus five hundred (500) basis points (the “Default
Rate”) and shall continue to accrue at the Default Rate until full payment of
all amounts then due is received or such Event of Default is cured or waived in
writing by Lender.  Interest at the Default Rate shall also accrue on any
judgment obtained by Lender in connection with collection of the Loan or
enforcement of any obligations due under the Loan Documents until such judgment
is paid in full.
 
1

--------------------------------------------------------------------------------


 
1.4           Note Rate and Note Rate Adjustment Dates.  The “Note Rate” shall
mean an interest rate which is the average of London Interbank Offered Rates
(“LIBOR”), in U.S. dollar deposits, for a term of one month determined solely by
Lender on each Note Rate Adjustment Date (defined below) plus one hundred
seventy (170) basis points (“Margin”), which combined figure shall be rounded
upwards to the nearest one-eighth percent (.125%).  On each Note Rate Adjustment
Date, Lender will obtain the close-of-business LIBOR from “Page 3750” on the
Telerate Service (or such other page as may replace Page 3750 on that service)
on the Note Rate Adjustment Date.  If Telerate Service ceases publication or
ceases to publish LIBOR, Lender shall select a comparable publication to
determine the LIBOR and provide notice thereof to Borrower.  LIBOR may or may
not be the lowest rate based upon the market for U.S. dollar deposits in the
London Interbank Eurodollar Market at which Lender prices loans on the date on
which LIBOR is determined by Lender as set forth above.  Adjustments to the Note
Rate in connection with changes in LIBOR shall be made two (2) Business Days
prior to the beginning of any Interest Accrual Period (each “Note Rate
Adjustment Date”) except than the Initial Note Rate shall be determined two (2)
Business Days prior to the Closing Date.
 
1.5           Adjustments due to Calculation Errors.  This Note shall bear
interest at the Initial Note Rate and Note Rate as determined in accordance with
the provisions hereof; provided, however, that, if Lender at any time
determines, in the sole but reasonable exercise of its discretion that it has
miscalculated the amount of the monthly payment of principal and/or interest
(whether because of a miscalculation of the Initial Note Rate, the Note Rate or
otherwise), Lender shall give notice to Borrower of the corrected amount of such
monthly payment (and the corrected amount of the Note Rate, if applicable) and
(a) if the corrected amount of such monthly payment represents an increase
thereof, Borrower shall, within ten (10) calendar days after the date of such
notice, pay to Lender any sums that Borrower would have otherwise been obligated
under this Note to pay to Lender had the amount of such monthly payment not been
miscalculated or (b) if the corrected amount of such monthly payment represents
a decrease thereof, and Borrower is not otherwise in breach or default under any
of the terms and provisions of the Note, the Loan Agreement of even date
herewith by and between Borrower and Lender (the “Loan Agreement”) or any of the
other Loan Documents, Borrower shall, within ten (10) calendar days thereafter
be paid the sums that Borrower would not have otherwise been obligated to pay to
Lender had the amount of such monthly payment not been miscalculated.
 
1.6           LIBOR Unascertainable.  Lender’s obligation to maintain interest
based on LIBOR shall be suspended and the Note Rate shall be based on the
Interest Rate Index (plus Margin) upon Lender’s determination, in good faith,
that adequate and reasonable means do not exist for ascertaining LIBOR or that a
contingency has occurred which materially and adversely affects the London
Interbank Eurodollar Market at which Lender prices loans (which determination by
Lender shall be conclusive and binding on Borrower in the absence of manifest
error).  Computation of the Note Rate based on the Interest Rate Index shall
continue until Lender determines that the circumstances giving rise to Lender’s
substitution of the Interest Rate Index for LIBOR no longer exists and Lender
shall promptly notify Borrower of such determination.  For purposes hereof
“Interest Rate Index” shall mean the weekly average yield on United States
Treasury Securities adjusted to a constant maturity of one year, as made
available by the Federal Reserve Board forty-five (45) days prior to each Note
Rate Adjustment Date.
 
2

--------------------------------------------------------------------------------


 
1.7           Adjustment for Impositions on Loan Payments.  All payments made by
Borrowers under this Note and the other Loan Documents (described in Section
8.1.1 below) shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, and
all liabilities with respect thereto, now or hereafter imposed, levied,
collected, withheld or assessed by any governmental authority, excluding (i)
income and franchise taxes of the United States of America or any political
subdivision or taxing authority thereof or therein, (ii) taxes on the overall
net income or overall gross receipts of Lender imposed as a result of a present
or former connection between Lender and the jurisdiction of any Governmental
Authority and (iii) any withholding taxes imposed by the United States of
America, any state, commonwealth, protectorate territory or any political
subdivision or taxing authority thereof or therein, in the event that Lender or
any successor and/or assign of Lender, or the Person treated, for United States
federal income tax purposes, as the owner of the assets of Lender or of any
successor and/or assign of Lender if such Lender or such successor or assign of
Lender is a disregarded entity for United States federal income tax purposes, is
not organized under the laws of the United States of America or a state thereof
and fails to establish an exemption from such withholding taxes (all such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions,
withholdings and liabilities, collectively, "Applicable Taxes").  If Borrowers
shall be required by law to deduct any Applicable Taxes from or in respect of
any sum payable hereunder to Lender, the following shall apply: (i) Borrowers
shall make all such required deductions and shall pay the full amount deducted
to the relevant taxing authority or other authority in accordance with
applicable law and (ii) the sum payable to Lender shall be increased in an
amount determined by Lender in its sole discretion, as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 1.7), Lender receives an amount equal
to the sum Lender would have received had no such deductions been
made.  Payments made pursuant to this Section 1.7 shall be made within ten (10)
Business Days after Lender makes written demand therefore.
 
1.8           Increased Costs of Maintaining Interest.  Borrower shall pay to
Lender all Funding Losses incurred from time to time by Lender upon
demand.  Lender shall deliver to Borrower a statement for any such sums to which
Lender is entitled to receive pursuant to this Section 1.8, which statement
shall be binding and conclusive absent manifest error.  Payment of Funding
Losses hereunder shall be in addition to any obligation to pay any other fee in
circumstances where such fee(s) would be due and owing under the Loan
Documents.  For purposes hereof, “Funding Losses” shall mean the reduction of
any amounts received or receivable from Borrower, in either case, due to the
introduction of, or any change in, law or applicable regulation or treaty
(including the administration or interpretation thereof), whether or not having
the force of law, or due to the compliance by Lender with any directive, whether
or not having the force of law, or request from any central bank or domestic or
foreign governmental authority.
 
3

--------------------------------------------------------------------------------


 
1.9           Acceleration.  Notwithstanding anything to the contrary contained
herein, if Borrower is prohibited by law from paying any amount due to Lender
under Section 1.7 or Section 1.8 hereof, Lender may elect to declare the unpaid
principal balance of the Loan, together with all unpaid interest accrued thereon
and any other amounts due hereunder, due and payable within one hundred twenty
(120) days of Lender’s written notice to Borrower and no exit or other
prepayment fee shall be due in such event.  Lender’s delay or failure in
accelerating the Loan upon the discovery or occurrence of an event under Section
1.7 or Section 1.8 shall not be deemed a waiver or estoppel against the exercise
of such right.
 


Section 2.                Note Payments and Prepayment Rights.
 
2.1           Note Payments and Payment Dates.  Commencing on the 1st day of
October, 2007, and continuing on the first (1st) day of each successive month
thereafter, provided that, if the first (1st) day of any month is not a Business
Day, such payment shall be due and payable on the immediately preceding Business
Day (each being a “Payment Date”), through and including the Payment Date
immediately prior to the Maturity Date, Borrower shall make twenty-three (23)
consecutive monthly payments of interest only at the Note Rate (determined as of
the immediately preceding Note Rate Payment Adjustment Date) based upon the
principal outstanding during the Interest Accrual Period in which the applicable
Payment Date occurs, and any other amounts due under the Loan Documents.
 
2.2           Prepayments.  Borrower has the right to prepay all or any part of
the Loan prior to the Maturity Date except as otherwise provided
below.  Borrower may only prepay the Loan in whole or in part (provided each
such partial prepayment is in an amount not less than the sum of $100,000.00,
unless such prepayment is the final principal due under this Note or related to
an “Allocated Loan Amount” (as such term is defined in the Loan Agreement) on
any date after the Closing Date so long as each of the following conditions are
satisfied:
 
 
(A)
Borrower provides written notice to Lender of its intent to prepay not more than
sixty (60) days and not less than thirty (30) days prior to the intended
prepayment date.

 
 
(B)
Borrower pays with such prepayment all accrued and unpaid interest and all other
outstanding amounts then due and unpaid under the Loan Agreement and the other
Loan Documents.

 
 
(C)
Borrower pays with such prepayment all costs and expenses incurred by Lender in
connection with such prepayment and any other costs and expenses due and payable
by Borrower under the Loan Documents.

 
4

--------------------------------------------------------------------------------


 
 
(D)
No Event of Default exists as of the date Borrower delivers notice of intent to
prepay and as of the date such prepayment is made.

 
2.3           Payment Debit Account.  During the term of the Loan, Borrower
shall establish and maintain a deposit account (the “Payment Debit Account”)
with a bank or financial institution acceptable to Lender and authorize such
bank or financial institution to permit Lender to debit the Payment Debit
Account from time to time without limitation and without further notice, consent
or instructions from Borrower. In the absence of an Event of Default, Lender
shall make transfers from the Payment Debit Account only for payment of
principal, interest and deposits to reserves and escrows due from Borrower on a
Payment Date under the Note, the Loan Agreement or any of the other Loan
Documents. Borrower solely will be responsible for maintaining funds in the
Payment Debit Account which are sufficient to pay the aggregate amounts due
under the Loan Documents on each Payment Date. If sufficient funds are not
available in the Payment Debit Account to make the full payment when due, Lender
shall not be required to notify Borrower or demand that Borrower pay the
deficiency prior to declaring an Event of Default. Debits made by Lender from
the Payment Debit Account for less than the full monthly payment amount will not
release Borrower from Borrower's obligations to pay the full amount due nor be
deemed a waiver of Lender's right to collect the full payment amount or to
declare an Event of Default.  Debits made by Lender from the Payment Debit
Account following the occurrence of any Event of Default under the Loan
Documents will not be deemed a waiver of that default by Lender or otherwise
prejudice, in any manner, Lender's rights or remedies with respect thereto.
Lender will have the right, upon reasonable prior notice to Borrower, to
discontinue debiting payments from the Payment Debit Account for the purposes
set forth herein and, if at any time such debiting has been discontinued, to
reinstate the requirement that Borrower maintain a Payment Debit Account in
accordance with the terms of this Note.  Borrower will not be permitted to
close, or permit the Payment Debit Account to be closed, without Lender's prior
written consent unless the Loan has been satisfied in full.  To the extent there
are any inconsistencies between this Section 2.3 and any lockbox, deposit
account or other cash management agreement executed by Borrower in connection
with the Loan, the terms of such lockbox, deposit account or other cash
management agreement, as applicable, shall govern and control.
 
Section 3.               Application of Payments.  Payments made by Borrower on
account hereof shall be applied, first, toward any Late Fees (defined in Section
8.3 below) or other fees and charges due hereunder, second, toward payment of
any interest due at the Default Rate, third, toward payment of any interest due
at the then applicable Note Rate set forth in Section 1.4 above, and fourth,
toward payment of principal.  Notwithstanding the foregoing, if any advances
made by Lender under the terms of any instruments securing this Note have not
been repaid, any payments made may, at the option of Lender, be applied, first,
to repay such advances and interest thereon, with the balance, if any, applied
as set forth in the preceding sentence.
 
Section 4.               Maturity Date.  Anything in this Note to the contrary
notwithstanding (excluding Section 4.1 below), the entire unpaid balance of the
principal amount hereof and all interest accrued thereon through the end of the
current Interest Accrual Period and including interest accruing at the Default
Rate, to and including the Maturity Date (as defined below) together with all
fees, costs and amounts due and payable under the Loan Documents shall, unless
sooner paid, and except to the extent that payment thereof is sooner
accelerated, be and become due and payable on September 1, 2009 (the “Maturity
Date”); provided that if the first (1st) day of that month is not a Business
Day, such payment shall be due and payable on the immediately preceding Business
Day.
 
5

--------------------------------------------------------------------------------


 
4.1           Extension of Maturity Date.  Upon Borrower’s written request, the
Maturity Date of this Note may be extended to September 1, 2010 (the “Extended
Maturity Date”), upon satisfaction of the conditions set forth herein, and in
such event, all references to the Maturity Date in this Note and the other Loan
Documents shall be deemed to mean the Extended Maturity Date.  Lender shall
grant the extension, provided that as of August 15, 2009 (a) no Default (as
defined below) or Event of Default has occurred and is continuing, (b) the
Management Agreement is in full force and effect, and (c) the Debt Service
Coverage Ratio (as defined in the Loan Agreement) is at least 1.0 to 1.0.  If
the Debt Service Coverage Ratio is less than 1.0 to 1.0, Borrower, in order to
extend the Maturity Date, shall be required to make a principal payment on this
Note in an amount that would cause the Debt Service Coverage Ratio to be
met.  For purposes of this Note, “Default” shall mean the occurrence or
existence of any event which, but for the giving of notice or expiration of time
or both, would constitute an Event of Default.  If the Maturity Date is extended
as provided herein, the entire unpaid principal balance hereof and all interest
accrued thereon (including interest accruing at the Default Rate), and all Late
Fees shall, unless sooner paid, and except to the extent that payment thereof is
sooner accelerated, be and become due and payable on the Extended Maturity
Date.  If the Maturity Date is extended until the Extended Maturity Date,
interest shall continue to be paid monthly at the Note Rate, commencing on the
Maturity Date through August 1, 2010, and no payments of principal shall be due
and payable until the Extended Maturity Date except to the extent payment
thereof is sooner accelerated.


Section 5.                Intentionally Deleted.
 
Section 6.               Delivery of Payments.  All payments due to Lender under
the Loan Documents are to be paid in lawful tender of the United States of
America, in immediately available funds, directly to Lender at Lender’s office
located at 116 Welsh Road, P.O. Box 809, Horsham, Pennsylvania 19044, Attn:
Servicing - Accounting Manager, or at such other place as Lender may designate
to Borrower in writing from time to time.  All amounts due under the Loan
Documents shall be paid without setoff, counterclaim or any other deduction
whatsoever.  No payment due under this Note or any of the other Loan Documents
shall be deemed paid to Lender until received by Lender at its designated office
on a Business Day prior to 2:00 p.m. Eastern Standard Time. Any payment received
after the time established by the preceding sentence shall be deemed to have
been paid on the immediately following Business Day.  Each payment that is paid
to Lender within ten (10) days prior to the date on which such payment is due,
and prior to its scheduled Payment Date, shall not be deemed a prepayment and
shall be deemed to have been received on the Payment Date solely for the purpose
of calculating interest due.  If any payment received by Lender is deemed by a
court of competent jurisdiction to be a voidable preference or fraudulent
conveyance under any bankruptcy, insolvency or other debtor relief law, and is
required to be returned by Lender, then the obligation to make such payment
shall be reinstated, notwithstanding that the Note may have been marked
satisfied and returned to Borrower or otherwise canceled, and such payment shall
be immediately due and payable upon demand.
 
6

--------------------------------------------------------------------------------


 
Section 7.                Security.
 
The debt evidenced by this Note is to be secured by, among other things,
(a) eight (8) separate mortgages and deeds of trusts (collectively, the
“Mortgage”) by each Borrower, for the benefit of Lender, and (b) a Payment and
Performance Guaranty Agreement of even date herewith (the“Guaranty Agreement”),
given by Emeritus Corporation (the “Guarantor”), for the benefit of Lender.
 
Section 8.                Default.
 
8.1           Events of Default.  Anything in this Note to the contrary
notwithstanding, on the occurrence of any of the following events (each of which
is referred to herein, together with each of the Events of Default defined and
described in the Loan Agreement and the Mortgage as an “Event of Default”),
Lender may, in the exercise of its sole and absolute discretion, accelerate the
debt evidenced by this Note, in which event the entire outstanding principal
balance and all interest and fees accrued thereon shall immediately be and
become due and payable without further notice:
 
8.1.1                 Failure to Pay or Perform.  If (a) any payment of
principal and interest is not paid in full on or before the Payment Date on
which such payment is due, (b) if unpaid principal, accrued but unpaid interest
and all other amounts outstanding under the Loan Documents are not paid in full
on or before the Maturity Date or (c) there exists an uncured default under any
of the Loan Documents which has been executed by Borrower and/or Guarantor
and/or Manager, and such default is not cured within the grace or cure period,
if any, provided in any of such Loan Documents.
 
8.1.2                 Bankruptcy.
 
(a)           If Borrower or Guarantor or Manager  (i) applies for or consents
to the appointment of a receiver, trustee or liquidator of Borrower or Guarantor
or Manager, as the case may be, or of all or a substantial part of its assets,
(ii) files a voluntary petition in bankruptcy, or admits in writing its
inability to pay its debts as they come due, (iii) makes an assignment for the
benefit of creditors, (iv) files a petition or an answer seeking a
reorganization or an arrangement with creditors or seeking to take advantage of
any insolvency law, (v) performs any other act of bankruptcy, or (vi) files an
answer admitting the material allegations of a petition filed against Borrower
or Guarantor or Manager in any bankruptcy, reorganization or insolvency
proceeding; or
 
(b)           if (i) an order, judgment or decree is entered by any court of
competent jurisdiction adjudicating Borrower or Guarantor or Manager a bankrupt
or an insolvent, or approving a receiver, trustee or liquidator of Borrower or
Guarantor or Manager or of all or a substantial part of its assets, or (ii)
there otherwise commences with respect to Borrower or Guarantor or Manager or
any of its assets any proceeding under any bankruptcy, reorganization,
arrangement, insolvency, readjustment, receivership or like law or statute, and
if such order, judgment, decree or proceeding continues unstayed for any period
of sixty (60) consecutive days after the expiration of any stay thereof.
 
7

--------------------------------------------------------------------------------


 
        8.1.3                 Judgments.  If any judgment for the payment of
money in excess of $250,000.00 hereafter awarded against Borrower or Guarantor
or Manager by any court of competent jurisdiction remains unsatisfied or
otherwise in force and effect for a period of thirty (30) days after the date of
such award.
 
8.2           No Impairment of Rights.  Nothing in this Section shall be deemed
in any way to alter or impair any right which Lender has under this Note or the
Mortgage, or any other Loan Documents, or at law or in equity, to accelerate
such debt on the occurrence of any other Event of Default provided herein or
therein, whether or not relating to this Note.
 
8.3           Late Fees.  Without limiting the generality of the foregoing
provisions of this Section, if any payment due on a Payment Date is not received
in full on or before the Payment Date, other than the payment of the outstanding
principal payment of the Loan due on the Maturity Date, Borrower shall pay to
Lender, immediately and without demand, a late payment charge, for each month
during which such payment delinquency exists, equal to five percent (5%) of such
amount (“Late Fees”) to defray the expenses incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of use
of such delinquent payment.
 
Section 9.               Costs of Enforcement.  Borrower shall pay to Lender on
demand the amount of any and all expenses incurred by Lender (a) in enforcing
its rights hereunder or under the Mortgage and/or the Loan Documents, (b) as the
result of the occurrence of an Event of Default by Borrower in performing its
obligations under this Note, including but not limited to the expense of
collecting any amount owed hereunder, and of any and all attorneys’ fees
incurred by Lender in connection with such default, whether suit be brought or
not, and (c) in protecting the security for the Loan and Borrower’s obligations
under the Loan Documents.  Such expenses shall be added to the principal amount
hereof, shall be secured by the Mortgage and shall accrue interest at the
Default Rate.
 
Section 10.             Borrower’s Waiver of Certain Rights.  Borrower and any
endorser, guarantor or surety hereby waives the exercise of any and all
exemption rights which it holds at law or in equity with respect to the debt
evidenced by this Note, and of any and all rights which it holds at law or in
equity to require any valuation, appraisal or marshalling, or to have or receive
any presentment, protest, demand and notice of dishonor, protest, demand and
nonpayment as a condition to Lender’s exercise of any of its rights under this
Note or the Loan Documents.
 
Section 11.             Extensions.  The Maturity Date and/or any other date by
which any payment is required to be made hereunder may be extended by Lender, in
writing, from time to time in the exercise of its sole discretion, without in
any way altering or impairing Borrower’s or Guarantor’s liability hereunder.
 
8

--------------------------------------------------------------------------------


 
Section 12.              General.
 
12.1           Applicable Law.  This Note shall be given effect and construed by
application of the laws of the State of Illinois (without regard to the
principles thereof governing conflicts of laws), and any action or proceeding
arising hereunder, and each of Lender and Borrower submits (and waives all
rights to object) to non-exclusive personal jurisdiction in the State of
Illinois, for the enforcement of any and all obligations under the Loan
Documents except that if any such action or proceeding arises under the
Constitution, laws or treaties of the United States of America, or if there is a
diversity of citizenship between the parties thereto, so that it is to be
brought in a United States District Court, it shall be brought in Cook County,
Illinois, in the United States District Court for the Northern District of
Illinois or any successor federal court having original jurisdiction.
 
12.2           Headings.  The headings of the Sections, subsections, paragraphs
and subparagraphs hereof are provided herein for and only for convenience of
reference, and shall not be considered in construing their contents.
 
12.3           Construction.  As used herein, (a) the term “person” means a
natural person, a trustee, a corporation, a limited liability company, a
partnership and any other form of legal entity, and (b) all references made (i)
in the neuter, masculine or feminine gender shall be deemed to have been made in
all such genders, (ii) in the singular or plural number shall be deemed to have
been made, respectively, in the plural or singular number as well, and (iii) to
any Section, subsection, paragraph or subparagraph shall, unless therein
expressly indicated to the contrary, be deemed to have been made to such
Section, subsection, paragraph or subparagraph of this Note.
 
12.4           Severability.  No determination by any court, governmental body
or otherwise that any provision of this Note or any amendment hereof is invalid
or unenforceable in any instance shall affect the validity or enforceability of
(a) any other such provision or (b) such provision in any circumstance not
controlled by such determination.  Each such provision shall be valid and
enforceable to the fullest extent allowed by, and shall be construed wherever
possible as being consistent with, applicable law.
 
12.5           No Waiver.  Lender shall not be deemed to have waived the
exercise of any right which it holds hereunder unless such waiver is made
expressly and in writing.  No delay or omission by Lender in exercising any such
right (and no allowance by Lender to Borrower of an opportunity to cure a
default in performing its obligations hereunder) shall be deemed a waiver of its
future exercise.  No such waiver made as to any instance involving the exercise
of any such right shall be deemed a waiver as to any other such instance, or any
other such right.  Further, acceptance by Lender of all or any portion of any
sum payable under, or partial performance of any covenant of, this Note, the
Mortgage or any of the other Loan Documents, whether before, on, or after the
due date of such payment or performance, shall not be a waiver of Lender’s right
either to require prompt and full payment and performance when due of all other
sums payable or obligations due thereunder or hereunder or to exercise any of
Lender’s rights and remedies hereunder or thereunder.
 
9

--------------------------------------------------------------------------------


 
12.6           Waiver of Jury Trial; Service of Process; Court Costs.  BORROWER
HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH BORROWER AND
LENDER MAY BE PARTIES ARISING OUT OF, IN CONNECTION WITH, OR IN ANY WAY
PERTAINING TO, THIS NOTE AND/OR ANY OF THE OTHER LOAN DOCUMENTS.  IT IS AGREED
AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL
CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO THIS NOTE.  THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY BORROWER, UPON CONSULTATION WITH COUNSEL OF
BORROWER’S CHOICE, AND BORROWER HEREBY REPRESENTS THAT NO REPRESENTATIONS OF
FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL
BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  BORROWER FURTHER
REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE
AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN
FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.  BORROWER HEREBY IRREVOCABLY DESIGNATES ERIC MENDELSOHN, AND HIS/HER
SUCCESSORS IN OFFICE, AS THE TRUE AND LAWFUL ATTORNEY OF BORROWER FOR THE
PURPOSE OF RECEIVING SERVICE OF ALL LEGAL NOTICES AND PROCESS ISSUED BY ANY
COURT IN THE STATE OF WASHINGTON AS WELL AS SERVICE OF ALL PLEADINGS AND OTHER
DOCUMENTS RELATED TO ANY LEGAL PROCEEDING OR ACTION ARISING OUT OF THIS NOTE.
BORROWER AGREES THAT SERVICE UPON SAID ERIC MENDELSOHN SHALL BE VALID REGARDLESS
OF BORROWER’S WHEREABOUTS AT THE TIME OF SUCH SERVICE AND REGARDLESS OF WHETHER
BORROWER RECEIVES A COPY OF SUCH SERVICE, PROVIDED THAT LENDER SHALL HAVE MAILED
A COPY TO BORROWER IN ACCORDANCE WITH THE NOTICE PROVISIONS HEREIN.  BORROWER
AGREES TO PAY ALL COURT COSTS AND REASONABLE ATTORNEY’S FEES INCURRED BY LENDER
IN CONNECTION WITH ENFORCING ANY PROVISION OF THIS NOTE.  NOTWITHSTANDING THE
FOREGOING, LENDER AGREES TO USE REASONABLE EFFORTS TO PROVIDE BORROWER WITH
NOTICE OF THE FILING OF ANY LAWSUIT BY LENDER AGAINST BORROWER.
 
12.7           Offset.  Upon the occurrence of an Event of Default, Lender may
set-off against any principal and interest owing hereunder, any and all credits,
money, stocks, bonds or other security or property of any nature whatsoever on
deposit with, or held by, or in the possession of, Lender, to the credit of or
for the account of Borrower, without notice to or consent of Borrower or
Guarantor.
 
12.8           Non-Exclusivity of Rights and Remedies.  None of the rights and
remedies herein conferred upon or reserved to Lender is intended to be exclusive
of any other right or remedy contained herein or in any of the other Loan
Documents and each and every such right and remedy shall be cumulative and
concurrent, and may be enforced separately, successively or together, and may be
exercised from time to time as often as may be deemed necessary or desirable by
Lender.
 
10

--------------------------------------------------------------------------------


 
12.9           Incorporation by Reference.  All of the agreements, conditions,
covenants and provisions contained in each of the Loan Documents are hereby made
a part of this Note to the same extent and with the same force and effect as if
they were fully set forth herein.  Borrower covenants and agrees to keep and
perform, or cause to be kept and performed, all such agreements, conditions,
covenants and provisions strictly in accordance with their terms.
 
12.10         Joint and Several Liability.  If Borrower consists of more than
one person and/or entity, each such person and/or entity agrees that its
liability hereunder is joint and several.
 
12.11         Business Purpose.  Borrower represents and warrants that the Loan
evidenced by this Note is being obtained solely for the purpose of acquiring or
carrying on a business, professional or commercial activity and is not for
personal, agricultural, family or household purposes.
 
12.12         Interest Limitation.  Notwithstanding anything to the contrary
contained herein or in the Mortgage or in any other of the Loan Documents, the
effective rate of interest on the obligation evidenced by this Note shall not
exceed the lawful maximum rate of interest permitted to be paid.  Without
limiting the generality of the foregoing, in the event that the interest charged
hereunder results in an effective rate of interest higher than that lawfully
permitted to be paid, then such charges shall be reduced by the sum sufficient
to result in an effective rate of interest permitted and any amount which would
exceed the highest lawful rate already received and held by Lender shall be
applied to a reduction of principal and not to the payment of
interest.  Borrower agrees that for the purpose of determining highest rate
permitted by law, any non-principal payment (including, without limitation, Late
Fees and other fees) shall be deemed, to the extent permitted by law, to be an
expense, fee or premium rather than interest.
 
12.13         Modification.  This Note may be modified, amended, discharged or
waived only by an agreement in writing signed by the party against whom
enforcement of such modification, amendment, discharge or waiver is sought.
 
12.14         Time of the Essence.  Time is strictly of the essence of this
Note.
 
12.15         Negotiable Instrument.  Borrower agrees that this Note shall be
deemed a negotiable instrument, even though this Note may not otherwise qualify,
under applicable law, absent this paragraph, as a negotiable instrument.
 
12.16         Interest Rate after Judgment.  If judgment is entered against
Borrower on this Note, the amount of the judgment entered (which may include
principal, interest, fees, Late Fees and costs) shall bear interest at the
Default Rate, to be determined on the date of the entry of the judgment.
 
12.17         Relationship.  Borrower and Lender intend that the relationship
between them shall be solely that of creditor and debtor.  Nothing contained in
this Note or in any of the other Loan Documents shall be deemed or construed to
create a partnership, tenancy-in-common, joint tenancy, joint venture or
co-ownership by or between Borrower and Lender.
 
11

--------------------------------------------------------------------------------


 
12.18         Waiver of Automatic Stay.  BORROWER HEREBY AGREES THAT, IN
CONSIDERATION OF LENDER’S AGREEMENT TO MAKE THE LOAN AND IN RECOGNITION THAT THE
FOLLOWING COVENANT IS A MATERIAL INDUCEMENT FOR LENDER TO MAKE THE LOAN, IN THE
EVENT THAT  BORROWER SHALL (A) FILE WITH ANY BANKRUPTCY COURT OF COMPETENT
JURISDICTION OR BE THE SUBJECT OF ANY PETITION UNDER ANY SECTION OR CHAPTER OF
TITLE 11 OF THE UNITED STATES CODE, AS AMENDED (THE “BANKRUPTCY CODE”), OR
SIMILAR LAW OR STATUTE; (B) BE THE SUBJECT OF ANY ORDER FOR RELIEF ISSUED UNDER
THE BANKRUPTCY CODE OR SIMILAR LAW OR STATUTE; (C) FILE OR BE THE SUBJECT OF ANY
PETITION SEEKING ANY REORGANIZATION, ARRANGEMENT, COMPOSITION, READJUSTMENT,
LIQUIDATION, DISSOLUTION, OR SIMILAR RELIEF UNDER ANY PRESENT OR FUTURE FEDERAL
OR STATE ACT OR LAW RELATING TO BANKRUPTCY, INSOLVENCY, OR OTHER RELIEF FOR
DEBTORS; (D) HAVE SOUGHT OR CONSENTED TO OR ACQUIESCED IN THE APPOINTMENT OF ANY
TRUSTEE, RECEIVER, CONSERVATOR, OR LIQUIDATOR; OR (E) BE THE SUBJECT OF AN
ORDER, JUDGMENT OR DECREE ENTERED BY ANY COURT OF COMPETENT JURISDICTION
APPROVING A PETITION FILED AGAINST ANY BORROWER FOR ANY REORGANIZATION,
ARRANGEMENT, COMPOSITION, READJUSTMENT, LIQUIDATION, DISSOLUTION, OR SIMILAR
RELIEF UNDER ANY PRESENT OR FUTURE FEDERAL OR STATE ACT OR LAW RELATING TO
BANKRUPTCY, INSOLVENCY OR RELIEF FOR DEBTORS, THEN, TO THE EXTENT PERMITTED BY
APPLICABLE LAW AND SUBJECT TO COURT APPROVAL, LENDER SHALL THEREUPON BE
ENTITLED, AND BORROWER HEREBY IRREVOCABLY CONSENTS TO, AND WILL NOT CONTEST, AND
AGREES TO STIPULATE TO, RELIEF FROM ANY AUTOMATIC STAY OR OTHER INJUNCTION
IMPOSED BY SECTION 362 OF THE BANKRUPTCY CODE OR SIMILAR LAW OR STATUTE
(INCLUDING, WITHOUT LIMITATION, RELIEF FROM ANY EXCLUSIVE PERIOD SET FORTH IN
SECTION 1121 OF THE BANKRUPTCY CODE) OR OTHERWISE, ON OR AGAINST THE EXERCISE OF
THE RIGHTS AND REMEDIES OTHERWISE AVAILABLE TO LENDER AS PROVIDED IN THE LOAN
DOCUMENTS, AND AS OTHERWISE PROVIDED BY LAW, AND BORROWER HEREBY IRREVOCABLY
WAIVES ITS RIGHTS TO OBJECT TO SUCH RELIEF.
 
12.19          “Business Day”.  Any reference to the term Business Day in this
Note shall mean any day other than a Saturday, a Sunday, or days when Federal
Banks located in the State of New York or Commonwealth of Pennsylvania are
closed for a legal holiday or by government directive. When used with respect to
the Note Rate Adjustment Date, “Business Day” shall mean a day upon which United
States dollar deposits may be dealt in on the London and New York City interbank
markets and commercial banks and foreign exchange markets are open in London and
New York City.
 
12

--------------------------------------------------------------------------------


 
12.20         Successors and Assigns Bound. The obligations set forth in this
Note shall be binding upon each Borrower and its successors and assigns.
 
IN WITNESS WHEREOF, each Borrower has duly executed and delivered this Note, or
caused it to be duly executed and delivered on its behalf by its duly authorized
representatives, on the day and year first above written.

 
[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
(SIGNATURE PAGES ARE ATTACHED)
 
13

--------------------------------------------------------------------------------


 
In Witness Whereof, each Borrower has duly executed and delivered this note, or
caused it to be duly executed and delivered on its behalf by its duly authorized
representatives, on the day and year first above written.
 

 
BORROWER:
           
EMERICHIP STOCKTON  LLC,
     
a Delaware limited liability company
               
By:
EMERITUS CORPORATION,
       
a Washington corporation
       
its Sole Member
               
By:
/s/ Eric Mendelsohn
       
Eric Mendelsohn,
       
Director of Real Estate and Legal Affairs
 

 
14

--------------------------------------------------------------------------------


 
In Witness Whereof, each Borrower has duly executed and delivered this note, or
caused it to be duly executed and delivered on its behalf by its duly authorized
representatives, on the day and year first above written.
 

 
BORROWER:  
           
EMERICHIP DOVER  LLC,
     
a Delaware limited liability company
               
By:
EMERITUS CORPORATION,
       
a Washington corporation
       
its Sole Member
               
By:
/s/ Eric Mendelsohn
       
Eric Mendelsohn,
       
Director of Real Estate and Legal Affairs
 

 
15

--------------------------------------------------------------------------------


 
In Witness Whereof, each Borrower has duly executed and delivered this note, or
caused it to be duly executed and delivered on its behalf by its duly authorized
representatives, on the day and year first above written.
 

 
BORROWER:  
           
EMERICHIP NEW PORT RICHEY  LLC,
     
a Delaware limited liability company
               
By:
EMERITUS CORPORATION,
       
a Washington corporation
       
its Sole Member
               
By:
/s/ Eric Mendelsohn
       
Eric Mendelsohn,
       
Director of Real Estate and Legal Affairs
 

 
16

--------------------------------------------------------------------------------


 
In Witness Whereof, each Borrower has duly executed and delivered this note, or
caused it to be duly executed and delivered on its behalf by its duly authorized
representatives, on the day and year first above written.
 

 
BORROWER:  
           
EMERICHIP VENICE  LLC,
     
a Delaware limited liability company
               
By:
EMERITUS CORPORATION,
       
a Washington corporation
       
its Sole Member
               
By:
 /s/ Eric Mendelsohn
       
Eric Mendelsohn,
       
Director of Real Estate and Legal Affairs
 

 
17

--------------------------------------------------------------------------------


 

 
BORROWER:  
               
EMERICHIP ALTAMONTE  LLC,
     
a Delaware limited liability company
               
By:
EMERITUS CORPORATION,
       
a Washington corporation
       
its Sole Member
               
By:
/s/ Eric Mendelsohn
       
Eric Mendelsohn,
       
Director of Real Estate and Legal Affairs
 



18

--------------------------------------------------------------------------------




 
BORROWER:                 
EMERICHIP DALLAS  LP,
     
a Delaware limited partnership
               
By:
Emerichip Texas LLC,,
       
a Delaware limited liability company
       
its General Partner
               
By:
ESC GP II Inc.,
       
a Washington corporation
       
its Sole Member
                         
By:
/s/ Eric Mendelsohn
 
 
   
Eric Mendelsohn,
       
Director of Real Estate and Legal Affairs
 

 
19

--------------------------------------------------------------------------------


 

 
BORROWER: 
           
EMERICHIP EL PASO  LP,
     
a Delaware limited partnership
               
By:
Emerichip Texas LLC,,
       
a Delaware limited liability company
       
its General Partner
               
By:
ESC GP II Inc.,
       
a Washington corporation
       
its Sole Member
                         
By:
/s/ Eric Mendelsohn
       
Eric Mendelsohn,
       
Director of Real Estate and Legal Affairs
 

 
20

--------------------------------------------------------------------------------


 
 
BORROWER:                 
EMERICHIP CAMBRIA  LP,
     
a Delaware limited partnership
               
By:
Emerichip Texas LLC,,
       
a Delaware limited liability company
       
its General Partner
                 
ESC GP II Inc.,
     
By:
a Washington corporation
       
its Sole Member
                         
By:
/s/ Eric Mendelsohn
       
Eric Mendelsohn,
       
Director of Real Estate and Legal Affairs
 

 

21

--------------------------------------------------------------------------------




 

